  Case: 1:20-cv-06316 Document #: 38-10 Filed: 02/05/21 Page 1 of 2 PageID #:383




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

FRED L. NANCE JR.,               )
                                 )
                                 )
                                 )
      Plaintiff,                 )                      Civ No. 1:20-CV-06316
                                 )
                  v.             )
                                 )
DEPARTMENT OF JUSTICE, BUREAU OF )
JUSTICE ASSISTANCE, OFFICE OF    )
JUSTICE PROGRAMS, EMAGES, INC.,  )
HATTIE WASH, THOMAS BRADLEY, ET )
AL.,                             )
                                 )
                                 )
                                 )
      Defendants.                )
                                 )


                          DECLARATION OF ELIJAH F. JENKINS


       In accordance with the provisions of 28 U.S.C. § 1746, I, Elijah F. Jenkins, hereby

declare as follows with respect to the above-styled case:

       1. I am employed as a Supervisory Technical Support Specialist within the United States

Department of Justice (the Department), Washington, D.C. As such, I am familiar with the

processing of administrative claims presented under 28 U.S.C. § 2672 to the Department, which

are based on the activities of employees of the Department.

       2. All administrative tort claims under the Federal Tort Claims Act pertaining to the

Department’s activities are handled by the Civil Division of the Department except for those

claims specifically directed to activities of the Federal Bureau of Investigation, the Federal

Bureau of Prisons, the Federal Prisons Industries, the United States Marshals Service, the Drug


                                                                                    Exhibit J
   Case: 1:20-cv-06316 Document #: 38-10 Filed: 02/05/21 Page 2 of 2 PageID #:384




Enforcement Administration, and the Bureau of Alcohol, Tobacco, Firearms and Explosives.

        3. I have caused the appropriate Records Systems within the Civil Division of the

Department to be searched and there is no record of an administrative claim being presented by

Fred L. Nance Jr.

        4.   I declare under penalty of perjury that the foregoing is true and correct. Executed

this   7th   day of December 2020, at Washington, D.C.




                                                      _________________________________
                                                      ELIJAH F. JENKINS
                                                      Supervisory Technical Support Specialist
                                                      Civil Division




                                                 2
